Citation Nr: 1221386	
Decision Date: 06/19/12    Archive Date: 06/29/12

DOCKET NO.  09-01 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for the claimed residuals of a dental injury, for compensation purposes.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his sister


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel

INTRODUCTION

The Veteran served on active duty from June 1970 to June 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the benefit sought on appeal.

This claim came before the Board in January 2012, at which time it was remanded to schedule the Veteran for a video conference hearing.  In April 2012, the Veteran testified before the undersigned Veterans Law Judge, via video conference between the RO in Winston-Salem, North Carolina, and the Board's central office in Washington, DC.  A transcript of that proceeding has been prepared and incorporated into the evidence of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of his claim of entitlement to service connection for the claimed residuals of a dental injury, for compensation purposes.  Specifically, the Board has found deficiencies with respect to VA's duties to notify and assist the Veteran that must be remedied.

Initially, the Board notes that by way of a March 1977 rating decision, the Veteran was granted entitlement to service connection for a dental disability, specifically teeth numbers 6, 7, and 8, for VA dental treatment purposes.  See Rating Decision, March 2, 1977.  Accordingly, the Board will focus solely upon the question of entitlement to service connection for compensation purposes.
Notice of VA's Duties to Notify and Assist

In conjunction with his claim for benefits, the RO sent notice of VA's duties to notify and assist to the Veteran in August 2007, as set forth under the Veterans Claims Assistance Act of 2000 (VCAA).  While this letter informed the Veteran of the various aspects of the VCAA with respect to a non-dental claim, it did not inform him of the requirements of the VCAA with respect to a dental claim and the dental-specific requirements.  That is, VA has a duty to inform the Veteran of how to establish service connection for a dental injury or trauma.  See 38 C.F.R. § 4.150 (2011).  Additionally, the Board notes that the correct law and regulations were not identified in the December 2008 statement of the case issued to the Veteran.  Accordingly, the Board finds that VA has not satisfied its duty under the VCAA to notify and assist the Veteran with regards to his claim, and as such, the claim must be returned to the AMC so that proper notice may be provided to the Veteran.

Missing Treatment Records

During the Veteran's April 2012 Board hearing, he stated that he sought dental treatment in 2006, as one of the posts that anchored his bridge had become loose.  Shortly thereafter, the Veteran sought treatment from VA.  Inexplicably, the Veteran was informed that he was not service connected for his dental condition.  See VA Dental Consult, November 1, 2007.  As a result, the Veteran stated that he sought private dental treatment from Doctors Peevy and Catrell to address his dental issues.  See Board Video Conference Hearing Transcript, April 6, 2012, p.10.  VA must attempt to obtain these outstanding private treatment records, as well as any other additional treatment records the Veteran identifies.

Dental Examination

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case. 

In this case, the Veteran has already been awarded service connection for dental treatment purposes for teeth numbers 6, 7, and 8 due to an injury in service.  The VA regulations also provide that compensation is only available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  The current record is unclear as to the current nature of the Veteran's dental condition.   

Accordingly, and based on this evidentiary posture, the Board finds that this case contains medical questions which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999) [the Board is prohibited from exercising its own independent judgment to resolve medical questions].  These questions concern: (1) the nature of the Veteran's claimed residuals of a dental injury; and (2) whether any identified dental disability is related his military service.  These questions must be addressed by an appropriately qualified medical professional.  A medical examination is therefore necessary.  See McLendon and Charles, supra.  See also 38 C.F.R. § 3.159(c)(4) (2011) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim].

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice, required under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011) and 38 C.F.R. § 3.159(b) (2011) with regard to dental claims.  The notice letter should specifically address entitlement to service connection for compensation purposes.  A copy of the letter sent should be included in the claims file for review, and any information obtained as a result of this action should also be memorialized in the claims file.

2.  Ask the Veteran to identify all health care providers that have treated him for his claimed dental condition and attempt to obtain records from each health care provider he identifies that might have available records.  In particular, obtain any available records from Doctors Peevy and Catrell.  If records are unavailable and future attempts to retrieve the records are futile, please have the health care provider(s) so indicate.

3.  Thereafter, schedule the Veteran for a VA dental examination, with an appropriate expert, to determine the nature and likely etiology of the claimed residuals of a dental injury.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner.  All diagnostic testing deemed to be necessary by the examiner, to include X-ray studies, should be accomplished. 

After reviewing the entire record and examining the Veteran, the VA examiner should opine as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that any identified dental disability had its clinical onset in service or otherwise is due to an injury or other event or incident of his on active duty.  A complete rationale for all opinions expressed should be provided.




4.  Thereafter, the AMC must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, this issue should be returned to the Board for further appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


